Melvin Mayfield, Chief Judge, dissenting. I would affirm the decision of the chancellor. It is interesting to note how cases reversing the chancellor's decision in child custody cases so often leave out the following quotation so often used when the chancellor is affirmed. In cases involving child custody a heavier burden is cast upon the chancellor to utilize to the fullest extent all of his powers of perception in evaluating the witnesses, their testimony and the child’s best interest. This court has no such opportunity. We know of no case in which the superior position, ability and opportunity of the chancellor to observe the parties carry as great weight as one involving minor children. Calhoun v. Calhoun, 3 Ark. App. 270, 625 S.W.2d 545 (1981). I dissent.